DETAILED ACTION
This action is in response to applicant’s amendment received on October 20th, 2020.
Terminal Disclaimer
The terminal disclaimer filed on October 26th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,788,904 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record. A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c), which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the 37 CFR 1.46(c) request a power of attorney that gives power to the attorney who is signing the terminal disclaimer, along with another copy of the terminal disclaimer, unless the terminal disclaimer is signed by the applicant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,788,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-9 of the current invention and the invention of claims 1-9 of the patent lies in the fact that the invention of claims 1-9 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-9 of the patent is in effect a “species” of the “generic” invention of claims 1-9 of the current application. It has been held that the generic invention is “anticipated” by the species. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-9 of the current application are anticipated by claims 1-9 of the patent, claims 1-9 are not patentably distinct from claim 1-9.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot (U.S. Publication 2006/020025) in view of Murray (U.S. Publication 2006/0122491).
Elliot discloses a method comprising the steps of tracking at least a first surgical device (104) adapted to perform a first function (tracking an instrument or a bone) associated with the method, wherein tracking the first surgical device includes receiving data from a micro-electromechanical system and includes tracking a tibial reference and is a given step of the method, tracking a second surgical device (a registration tool/tibial digitizer 116) by tracking the first surgical device, detecting a predetermined mating engagement between the first surgical device and the second surgical device (attaching sensor 104 to the registration tool) adapted to perform a second function associated with the method (registering points on a tibia), automatically triggering an activation of a selected step (providing user interface screens and options based on the positioning of the instruments and known surgical procedures based on the position of the instruments) of the method associated with the second function as a response to the predetermined proximity relationship being detected, wherein predetermined conditions are met prior to automatically triggering the selected step (the instruments being attached) and wherein activation is changing from the given step to the selected step, and displaying the information related to the selected step, such as displaying data from tracking the first surgical device and the mechanical axis of the tibia. Elliot fails to disclose the method wherein the step of determining the predetermined proximity relation between the first surgical instrument and the second surgical instrument occurs as the first surgical device is being tracked. Murray teaches a method comprising the .
Response to Arguments
Applicant's arguments filed October 20th, 2020 have been fully considered but they are not persuasive. The applicant’s argument that the invention of Elliot as modified by Murray does not disclose automatically triggering an action as an automatic response to the predetermined proximity being detected is not persuasive. First, the applicant argues that the Murray reference does not teach the automatic response. The . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775